DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 10 are objected to because of the following informalities:
Claim 1, line 3, delete second recitation of “the”;
Claim 1, line 6, before “side” insert --a-- and after “of” insert --the--;
Claim 1, line 11, before “side” insert --a-- and after first recitation of “of” insert --the--; and
10. (Currently Amended) A mobile terminal comprising the biaxial hinge mechanism of claim 1, the mobile terminal comprising a body and a cover, wherein .
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 203796733 (hereinafter “CN733”).
Regarding claim 1, CN733 discloses a biaxial hinge mechanism used on a mobile terminal, comprising a first shaft 1 and a second shaft 2 parallel to each other, and a first support 10 and a second support 20, wherein the first and second supports are respectively connected to the connection ends of the first and second shafts, the first and second supports are provided with portions for connecting with two relatively rotating components 101,102 on the mobile terminal; wherein: the first support is provided with a connection end face facing a side face of the connection end of the first shaft, a first riveting column formed in an integrated manner (fasteners received in through holes) with the first support is provided on the connection end face of the first support, the first shaft connection end is provided with a first connection through hole on the side face of the first shaft connection end; the first riveting column is connected to the first connection through hole; the second support is provided with a connection end face facing a side face of the connection end of the second shaft, a second riveting column formed in an integrated manner (fasteners received in through holes) with the second support is provided on the connection end face of the second support, the second shaft connection end is provided with a second connection through hole on the side face of the second shaft connection end, the second riveting column is connected to the second connection through hole; the side face is the face the connection end faces of the first and second shafts face to when the biaxial hinge mechanism is in a closed state (Fig. 3).  
Regarding claim 2, wherein the connection end is provided with a groove around an opening of the other end of the connection through hole on another side face with respect to the side surface, and the groove is provided with a flat bottom surface (Fig. 2).  
Regarding claim 3, wherein the side face is a plane, and the connection end face is a plane (Fig. 2).  
Regarding claim 4, wherein the top surface and bottom surface of the connection end are planes (Fig. 2) when the biaxial hinge mechanism is in a closed state (Fig. 3).  
Regarding claim 5, wherein the side face is a plane, the connection end face is a plane; the top surface and bottomApplication No. NEWAttorney Docket No. 0120/0207PUS 1Preliminary AmendmentPage 3 of 4 surface of the connection end are planes (Fig. 2) when the biaxial hinge mechanism is in a closed state (Fig. 3).  
Regarding claim 6, wherein a synchronization mechanism 3,4,7,8 is connected between the first shaft and the second shaft.  
Regarding claim 7, wherein the synchronization mechanism comprises a first gear 3 and a second gear 4 respectively connected to the first shaft and the second shaft, rotation centers of the first gear and the second gear respectively coincide with rotation centers of the first shaft and the second shaft, the first gear is connected to the second gear by a transition gear pair composed of a third gear 3 and a fourth gear 4, the number of teeth and diameter of the first gear are the same as the second gear, and the number of teeth and diameter of the third gear are the same as the fourth gear (claim 1 and [0021]).  
Regarding claim 8, wherein the first gear and the second gear are respectively sleeved outside the first shaft and the second shaft (Fig. 3).  
Regarding claim 9, further comprising a torsion member, and a first reed pipe 51 and a second reed pipe 52 are respectively provided on the upper and lower portions of the torsion member, the first reed pipe and the second reed pipe are respectively sleeved on the first shaft and the second shaft, and frictionally engaged with the first shaft and the second shaft respectively (Figs. 2-3).  
Regarding claim 10, a mobile terminal, comprising a body 101 and a cover 102, wherein the first support and the second support are respectively connected to the body and the cover of the mobile terminal (Figs. 1a-1b).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM L MILLER whose telephone number is (571)272-7068. The examiner can normally be reached 9:30 - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM L. MILLER
Primary Examiner
Art Unit 3677



/WILLIAM L MILLER/Primary Examiner, Art Unit 3677